Citation Nr: 0210429	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-06 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had Recognized Guerrilla Service from June 1943 
to October 1944.  He died in December 1995.  The appellant is 
his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Manila, Philippines Regional Office 
(RO).

This matter was remanded previously by the Board in March 
2001 for further development.  At this time, the Board notes 
that all requested directives were accomplished and that no 
further assistance to the appellant is necessary for an 
equitable adjudication of her claim.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the appellant's appeal has been obtained by the RO.

2. The veteran died in December 1995 from shock and 
hemorrhage due to middle cerebral lenticule; an autopsy 
reflected a final diagnosis of death due to shock and 
hemorrhage due to rupture of the cerebral artery, middle.  

3.  The appellant's claim for accrued benefits was received 
into the record in January 1997.  

4. At the time of his death, service connection was not in 
effect for any disability, nor was a claim for such a 
disability pending.  



CONCLUSIONS OF LAW

1. The criteria for accrued benefits based on a pending claim 
for service connection are not met.  38 U.S.C.A. § 5121(c) 
(West 1991); 38 C.F.R. § 3.1000(c) (2001).  

2. Service connection for the cause of the veteran's death is 
not established.  
38 U.S.C.A. §§ 1110, 5103(A), 5107 (West Supp. 2001); 
38 U.S.C.A. §§ 1131,1133, 1310 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C.A. § 5103A 
(West Supp. 2001)].

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  The 
appellant was afforded an opportunity for a personal hearing 
in September 1997 and failed to report for the hearing.  In 
February 2000, the RO issued the statement of the case (SOC) 
as to service connection for the cause of death and in March 
2000, the RO issued the SOC related to entitlement to accrued 
benefits, both of which contain the applicable law and 
regulations.  Further, in a letter dated in March 2001, the 
RO informed the appellant as to the VCAA and explained VA's 
duty to assist and the evidence required to establish 
entitlement to service-connected death benefits.  Further, 
the RO stated what evidence was needed from the appellant to 
complete her claim.  No additional evidence was received 
since the issuance of the VCAA notification letter.  Thus, 
the Board believes that all relevant facts pertaining to 
these issues have been properly developed pursuant to the 
applicable law and regulations.  Essentially, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

Analysis

The appellant in this case maintains that she is entitled to 
accrued benefits and to service connection for the cause of 
the veteran's death.  The Board addresses each of these 
matters separately below.  

Accrued Benefits

The Board notes at the outset that the appellant's claim for 
accrued benefits fails.  Pursuant to Remand directives in 
March 2001, the RO adjudicated the matter as to a possible 
pending service connection claim at the time of the veteran's 
death and determined that no such claim was pending.  The 
Board notes that a claim for accrued benefits is derivative 
of a claim made by the veteran during his life.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996) (noting that an 
accrued benefits claim is derivative of the veteran's claim).  
Accrued benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death and 
are not in the nature of death benefits of the type referred 
to in 38 U.S.C. § 5310).  Under 38 U.S.C.A. § 5121(c), the 
only requirement imposed regarding a claim for accrued 
benefits is that the application "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c) (West 
1991).

In this case, while the appellant applied for accrued 
benefits on January 15, 1997, there was no pending claim at 
the time of the veteran's death on which to base her claim.  
In particular, in a statement dated in November 1993, the 
veteran indicated that he was filing a claim for service 
connected disabilities and attached a statement from a 
private physician from the Manila Department of Health 
Regional Office to the effect that the veteran had been 
hospitalized from March 22, 1977 to March 26, 1977 with 
diagnoses of angina pectoris (coronary artery disease), 
osteoarthritis of the lumbar vertebra, urinary tract 
infection, intestinal parasitism, and liver cirrhosis.  
Nothing further was noted.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a).  In this case, the 
veteran had not specified the benefit he was seeking, and as 
such, pursuant to the relevant law and regulations, no claim 
for service connection was ever filed.  While it was noted in 
the prior remand by the Board that this matter was pending at 
the time of the veteran's death, the determination by the RO 
that no claim for any specific benefit was filed disposes of 
the matter.  In the absence of the filing of an actual claim 
for benefits, there is no basis for accrued benefits.  

The Board notes that pursuant to Sabonis v. Brown, 6 Vet. 
App.  426 (1994), where the law is dispositive, the claim 
must be denied for lack of legal merit.  In this particular 
case, the law dictates that the appellant's claim for accrued 
benefits must be denied because there was no pending claim 
made by the veteran during his life.  Zevalkink v. Brown, 102 
F.3d 1236, 1242.  Essentially, there were no sums owed to the 
veteran for any prior period, yet unpaid at the time of 
death.  Zevalkink, 102 F.3d at 1242.  Thus, the appellant's 
claim for accrued benefits necessarily is denied.  

Service connection for cause of the veteran's death 

The appellant, the veteran's spouse, seeks service connection 
for the cause of the veteran's death.  Initially, the Board 
finds that service connection for the cause of the veteran's 
death is not established on any basis.  Direct service 
connection may be established where the evidence demonstrates 
that an injury or disease resulting in disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  In the alternative, service connection may be 
established by a continuity of symptomatology between a 
current disorder and service.  38 C.F.R. § 3.303(d); Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).  Lay observations of 
symptomatology are pertinent to the development of a claim of 
service connection if corroborated by medical evidence.  See 
Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service. 
38 U.S.C.A. § 1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. § 
3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (2001) (listing applicable chronic diseases, 
including brain hemorrhage, brain thrombosis, and 
cardiovascular-renal disease.)  In addition, a disability is 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  The prevailing law dictates that compensation may 
be awarded to a surviving spouse upon the service-connected 
death of the veteran, with service connection determined 
according to the standards applicable to disability 
compensation.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.5(a) (2001).  

The Board notes initially that service connection was not in 
effect for any disabilities during the veteran's lifetime.  
Thus, the provisions of 38 C.F.R. § 3.312(a) (b), do not 
apply under these circumstances.  The record reveals that the 
veteran died from an immediate cause of shock and hemorrhage, 
with the antecedent cause of middle cerebral, lenticule, and 
underlying cause of "striated in location, massive acute."  
The autopsy reflects that death was due to shock and 
hemorrhage due to rupture of the cerebral artery, middle.  
Service medical records reflect no notations, treatment, 
complaints, or diagnoses of any cerebral or cardiovascular 
disorders or disabilities in any way implicated in the 
veteran's death.  Treatment records in service include 
treatment for disorders other than those that caused and/or 
attributed to the veteran's death.  On examination at 
separation from service, the veteran's blood pressure reading 
was 120/80 and all cardiovascular system findings were noted 
as normal.  Thus, in this regard, there is no evidence to 
relate the veteran's cause of death directly with his period 
of service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Further, there are no pertinent clinical data of record 
within one year from the veteran's separation from service; 
the record contains no clinical evidence within a year of 
discharge of any cerebral or cardiovascular disorder or 
disability so as to relate his cause of death with his period 
of service on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1102(3), 1110, 1112, 1113, 5017; 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  

Specifically, there are no clinical data prior to 1976 that 
indicate treatment, diagnoses, or complaints related to the 
disorders that caused the veteran's death.  In other words, 
there are no records earlier than 30 years from separation of 
service that disclose treatment and diagnoses of cerebral and 
coronary disorders.  In a medical certificate from the 
Veterans Memorial Hospital, it is noted that the veteran was 
hospitalized from December 16 to 27, 1976 for coronary 
insufficiency, anemia, and prostatitis.  In a statement from 
a private physician, it is noted that the veteran was 
hospitalized from March 22 to 26, 1977, diagnosed with angina 
pectoris (coronary artery disease), osteoarthritis of the 
lumbar vertebra, urinary tract infection, intestinal 
parasitism, and liver cirrhosis.  In an October 1995 
statement from the Medi-Aid Clinic, a private physician noted 
that the veteran had been examined and was found to have been 
diagnosed with hypertensive coronary artery disease and 
degenerative joint disease.  In another statement dated in 
March 1999 from the same physician, it is noted that the 
veteran's clinical records were not available, but that the 
veteran had been hypertensive for more than 20 years.  Even 
if the record were to reflect hypertension for a 20-year 
period, that still dates the onset of his disability many 
years after service.  Thus, the veteran's claim on this basis 
fails as well.

Therefore, in light of the above, the Board notes that the 
appellant has not provided objective evidence to substantiate 
her claim that her husband's death was related to his period 
of service.  Other than the medical evidence noted above, the 
appellant has provided only her personal statements and 
beliefs as to any relationship between the veteran's death 
and service.  In this regard, the Board emphasizes that a lay 
person, untrained in the field of medical diagnostics, is 
incompetent to offer an opinion which requires specialized 
medical knowledge, such as in the current case.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant has not offered any 
competent medical evidence in support of her claim on appeal; 
her statements and arguments do not constitute competent 
medical evidence because there is no indication that she has 
the medical training, expertise, or diagnostic ability to 
competently link the veteran's cause of death to his period 
of service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

While the Board has given careful consideration of all 
pertinent data of record, under these facts, no reasonable 
doubt exists as to service origin; thus, such there is no 
basis in which to resolve this case in favor of the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  Overall, the weight of the evidence 
preponderates against a finding of entitlement to service 
connection for the cause of the veteran's death.  



ORDER

Entitlement to accrued benefits is denied.  

Service connection for the cause of the veteran's death is 
denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

